                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELVIN MCLAUGHLIN,                                          CIVIL ACTION
             Plaintiffs,

              v.

SUPERINTENDENT SCI HUNTINGDON                               NO. 18-4297
AND THE ATTORNEY GENERAL OF
THE STATE OF PENNSYLVANIA,
               Defendant.

                                           ORDER

       AND NOW, this 8th day of April, 2020, upon consideration of the Petition for a Writ of

Habeas Corpus, the District Attorney’s Office of Philadelphia County’s Response, the other

documents filed by the parties, and after review of the Report and Recommendation of United

States Magistrate Judge Carol Sandra Moore Wells, and after consideration of Petitioner’s

Objections to Report and Recommendation of the Magistrate Judge (ECF#17), is hereby

ORDERED that:

   1. The Report and Recommendation is APPROVED AND ADOPTED;

   2. The Petition for a Writ of Habeas Corpus is DISMISSED and DENIED, without an

       evidentiary hearing; and

   3. Petitioner has neither shown denial of a federal constitutional right, nor established that

       reasonable jurists would disagree with this court’s procedural disposition of his claims.

       Consequently, a certificate of appealability is DENIED.

       IT IS SO ORDERED.

                                                     BY THE COURT:

                                                     /s/Wendy Beetlestone, J.
                                                     _______________________________
                                                     WENDY BEETLESTONE, J.
